PER CURIAM
Defendant challenges his conviction of unlawful delivery of heroin, ORS 475.850, and a judgment of criminal forfeiture, ORS 131.582. (Defendant does not challenge his unlawful possession of heroin conviction.) Defendant assigns error to the trial court’s denial of his motions for a judgment of acquittal on the unlawful delivery and criminal forfeiture charges. We affirm the unlawful delivery of heroin conviction without further discussion and write only to reverse the judgment of criminal forfeiture. For that judgment, defendant reprises his contention made below that there was no evidence that linked the $274 defendant had in his possession when he was arrested to the unlawful delivery of heroin. See ORS 131.582(6) (“The court shall enter a judgment of criminal forfeiture if the forfeiture counsel proves beyond a reasonable doubt that the property for which forfeiture is sought is an instrumentality or the proceeds of the crime of conviction * * *.”). The state concedes that the evidence was insufficient to support the judgment of criminal forfeiture. We agree, accept the state’s concession, and, accordingly, reverse the judgment of criminal forfeiture.
Judgment of criminal forfeiture reversed; otherwise affirmed.